Citation Nr: 1543332	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with hyperlipidemia and bilateral iliac stenosis status-post stenting.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded this case in May 2012 and April 2014 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran's hypertension was not caused or aggravated by service-connected diabetes, hyperlipidemia, or bilateral iliac stenosis, did not manifest within one year of separation from active service, and is not related to disease or injury incurred in service. 


CONCLUSION OF LAW

The criteria to establish service connection for hypertension are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Letters sent to the Veteran in April 2008 and May 2012 provided all notice required under the VCAA.  They notified him of the elements of service connection on both a direct and secondary basis, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond).  

Concerning the duty to assist, the Veteran's service treatment records, VA examination reports, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in April 2008, and addendum VA medical opinions obtained in May 2014 and September 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and opinions include a review of the Veteran's medical history, the clinical findings made on examination, and an explanation whose reasoning is clear and can be weighed against contrary opinions, such that they are sufficient for the Board to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinions are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The Veteran claims service connection for hypertension as secondary to service-connected diabetes mellitus, type II (diabetes) with hyperlipidemia and bilateral iliac stenosis status post-stenting.  He argues specifically that because he was diagnosed with hypertension and diabetes around the same time, and because the onset of diabetes symptoms occurred earlier than the hypertension symptoms, the evidence supports a causal relationship, as asserted in a February 2009 written statement.  For the following reasons, the Board finds that service connection for hypertension is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("medical nexus") between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2015).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for hypertension if it manifests to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; 38 C.F.R. § 3.310. 

For claims for service connection on a secondary basis submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b) (2015).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Private treatment records and the April 2008 VA examination report show a diagnosis of hypertension, with blood pressure controlled by medication.  Therefore, the first element service connection on a secondary basis is satisfied.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection is in effect for diabetes mellitus, type II (diabetes), hyperlipidemia, and bilateral iliac stenosis, status post stent placement.  While a current diagnosis of hypertension is established, the preponderance of the evidence weighs against a relationship to diabetes, hyperlipidemia, or iliac stenosis, either by way of causation or aggravation.  See id; 38 C.F.R. § 3.310. 

With regard to a relationship to diabetes, the Veteran argued in a February 2009 written statement that because the two conditions were diagnosed around the same time, and because he had diabetes symptoms earlier than hypertension symptoms, his diabetes caused his hypertension.  The Board finds that the most probative evidence shows that his diabetes did not cause or aggravate hypertension. 

According to the Veteran, he was diagnosed with diabetes and hypertension around the same time.  He stated that hypertension was initially diagnosed around 1989, as reflected in the April 2008 VA examination report.  Private treatment records show a diagnosis since at least 1994.  Earlier treatment records are not in the file, but the Board finds it credible that hypertension was diagnosed around 1989 and at the same time as diabetes.  Indeed, a September 2009 letter from the Veteran's private treating physician at Metropolitan Internists, P.A., states that there was a "simultaneous occurrence" of hypertension with diabetes, and indicates that both were diagnosed when the Veteran was in his late thirties.  However, the fact that there was a "simultaneous occurrence" of hypertension with diabetes does not in itself show that diabetes caused or aggravated hypertension, as discussed further below, and this letter does not suggest otherwise. 

Several VA examiners have reviewed the Veteran's medical history, claims file, and conducted an in person examination.  The consensus of these opinions is that the Veteran's hypertension was not caused or aggravated by diabetes. 

Specifically, a May 2002 VA examination report reflects the examiner's conclusion that the incidence of hypertension is increased in diabetics and the incidence of diabetes is increased in those with hypertension, but that there is no evidence of a cause and effect relationship between diabetes and hypertension.  

In the April 2008 VA examination report, the examiner opined that the Veteran's hypertension was not caused by or a result of his diabetes.  The examiner's rationale was that hypertensive disease is not recognized as caused by diabetes, type II, unless there is significant renal impairment with a Glomerular Filtration Rate (GFR) of less than 25, which was not shown in the Veteran's case. 

In a June 2012 opinion, a VA examiner concluded that the Veteran's hypertension was not caused by or aggravated by his diabetes.  The examiner reasoned that the Veteran's hypertension was unlikely to be caused or aggravated by his diabetes unless there is severe diabetic nephropathy, with GFR less than 25 (stage 4-5 chronic kidney disease).  The Board notes that the Veteran's GFR results stated in the June 2012 examination were greater than 60.  

In the VA addendum medical opinions dated in May 2014 and September 2014, the examiners concluded that the Veteran's diabetes did not cause or aggravate his hypertension.  In the May 2014 opinion, the examiner explained that the Veteran's normal renal function and lack of known micro-vascular complications "argued strongly against" any relationship between the Veteran's diabetes and hypertension.  The examiner further noted that the diabetic effect on hypertension is seen in patients with significant diabetic nephropathy, which the Veteran did not have.  The September 2014 addendum opinion reiterates this rationale, and concludes based on this explanation that the Veteran's hypertension was not caused or aggravated by diabetes mellitus. 

The above VA medical opinions are highly probative, as they represent the informed conclusions of medical professionals based on a review of the Veteran's medical history and recent examination findings, and are supported by clear explanations that are specific to the facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Therefore, they carry a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506. 

The VA examiners' opinions carry more weight than the Veteran's bare assertion that his hypertension is secondary to diabetes because the onset of diabetes preceded hypertension or was diagnosed around the same time.  In this regard, whether diabetes may cause or aggravate hypertension is a medically complex determination that cannot be made based on lay observation, as shown by the explanations provided by the examiners, according to which such a relationship may only be established based on testing showing the presence of nephropathy.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Given the medically complex nature of this determination, as explained in the preceding paragraph, the Veteran's unsupported statement that his diabetes caused or aggravated his hypertension is not competent evidence, as he is a lay person in the field of medicine and thus does not have the expertise to render an informed opinion on this issue, either with regard to the presence of nephropathy, which he does not assert, or by some other mechanism of causation or aggravation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); see also Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, the Veteran's unsupported opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion may be considered competent evidence, its rationale is deficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Specifically, his only supportive reasoning is that the proximity in time of the diagnoses or the chronology of the conditions-with diabetic symptoms allegedly occurring earlier than the hypertension symptoms-supports a causal relationship.  The sequence in time does not per se support a relationship between these two conditions any more than the sequence in timing of any other two conditions with respect to each other, and the well-known maxim of logic that correlation does not imply causation also applies to the Veteran's assertion, assuming that hypertension and diabetes can otherwise be correlated in some way, as suggested in the May 2002 VA examination report.  At most, the onset of diabetes prior to hypertension would simply rule out the possibility that hypertension caused diabetes.  Accordingly, the Veteran's opinion has little or no probative value based on its reasoning.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In any event, the Veteran's lay opinion is outweighed by the more probative VA medical opinions, which were rendered by medical professionals who provided more persuasive and detailed explanations specific to the Veteran's medical information and history, and which did not turn in any way on the sequence in timing of the diagnoses or onset of these conditions but were rather based on other factors deemed more pertinent (namely whether diabetic nephropathy was present).  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481. 

In sum, the preponderance of the evidence shows that the Veteran's diabetes neither caused nor aggravated his hypertension.  Thus, service connection for hypertension as secondary to diabetes is not established.  See 38 C.F.R. § 3.310. 

With regard to a relationship to hyperlipidemia or iliac stenosis, the Veteran has not advanced any specific arguments in support of secondary service connection, either with respect to causation or aggravation.  Concerning hyperlipidemia, the May 2014 VA medical opinion concludes that the Veteran's hyperlipidemia did not cause or aggravate hypertension as elevated lipids do not cause or aggravate hypertension.  The opinion further notes that both contribute to the development of vascular disease, but they did not influence each other.  The September 2014 VA opinion similarly concludes that hypertension is not caused or aggravated by hyperlipidemia.  The physician who rendered the opinion explained that smoking is "causal for hypertension," and that the Veteran's history of smoking significantly contributed to his hypertension.  The physician also noted that while hyperlipidemia was associated with hypertension, it was not shown to be causal in the medical literature.  The physician observed that most hypertension occurs without a known cause, and that common causes included kidney problems, adrenal gland tumors, thyroid problems, congenital blood vessel defects, cold remedies, decongestants, over the counter pain relievers, chronic alcohol use, and obstructive sleep apnea.    

Concerning bilateral iliac stenosis, the May 2014 VA opinion concludes that iliac artery disease did not cause or aggravate the Veteran's hypertension.  The opinion states that this diagnosis refers to peripheral arterial disease, and that hypertension was the cause and vascular disease the result.  Iliac artery disease did not cause or worsen hypertension.  The process did not work in reverse.  The physician observed that severe renal artery disease can result in hypertension, "but that is only because it damages the kidney, which plays an important role in blood pressure regulation."  It was not because of the renal artery disease itself.  As discussed above, the VA examiners stated that the Veteran does not have nephropathy, and the private treatment records do not otherwise indicate the presence of kidney damage.  The September 2014 VA opinion also concludes that the Veteran's bilateral iliac stenosis did not cause or aggravate his hypertension, and explains that hypertension was causal for peripheral vascular disease, but that the reverse was not true.  The opinion further notes that iliac artery disease involves the very large diameter arteries, and hypertension involved the smaller arteries, but not the large diameter iliac arteries.  

The September 2014 VA opinion also concludes that medication the Veteran took for any service connected disability did not affect his hypertension.  The physician explained that the Veteran took Humalog and Lantus for his diabetes mellitus, and that these medications were not causal for hypertension and would not aggravate it. 

The Veteran has not advanced any specific arguments or rationale in support of the theory that hypertension was caused or aggravated by his hyperlipidemia, bilateral iliac stenosis, or medications taken for his service-connected disabilities.  Thus, the bare assertion of such a relationship lacks probative value absent supporting evidence or explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board accords more weight to the VA opinions, as they represent the informed conclusions of medical professionals who reviewed the Veteran's medical history, and are supported by clear and specific explanations.  See King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469; Madden, 125 F.3d at 1481.  

In sum, although the first element of secondary service connection is satisfied, the preponderance of the evidence weighs against the second element.  See Allen, 7 Vet. App. at 448.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension as secondary to diabetes mellitus, type II, hyperlipidemia, and bilateral iliac stenosis is not established.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.310. 

The Veteran has not argued that his hypertension directly results from disease or injury incurred in active service, and the record does not otherwise suggest a direct relationship to service.  The service treatment records (STRs) do not show diagnoses of hypertension, high blood pressure or blood pressure readings found to be indicative of hypertension.  The February 1971 separation examination report shows a blood pressure reading of 120/60, which is not indicative of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015) (defining hypertension as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm).  Thus, the STR's weigh against a finding that hypertension or high blood pressure manifested in service.

Additionally, the evidence weighs against a finding that hypertension manifested to a compensable degree within one year of separation from service.  The earliest treatment records in the claims file are dated May 1994, and the Veteran himself stated that he was first diagnosed with hypertension around 1989.  This assertion is consistent with the September 2009 letter from his private treating physician at Metropolitan Internists, P.A., which states that hypertension was diagnosed when the Veteran was in his late thirties.  The Veteran has not stated and there is no evidence suggesting that he had symptoms of hypertension or high blood pressure readings within one year of service separation.  As the Veteran separated from service in February 1971, the initial diagnosis of hypertension around 1989 with no evidence of an earlier onset of hypertension weighs against a manifestation of hypertension within one year of active service.  

Accordingly, because the preponderance of the evidence shows that the Veteran's hypertension did not first manifest until some years after separation from service, service connection is not established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hypertension that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.  The Veteran has not identified any other in-service disease or injury that may have caused his hypertension, and thus a direct medical nexus is not otherwise established.  See 38 C.F.R. § 3.303(a); Walker, 708 F.3d at 1338.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II with hyperlipidemia and bilateral iliac stenosis status-post stenting is denied.   



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


